Notice of Pre-IA or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			ELECTION/RESTRICTION
Claims 1-7, 14-29 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10-26-2020.  Claims 8-13 are pending.
	Claim Rejections – 35 USC SECTION 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Sharpin (2014/02555984) or Mollstam et al. (6,105,760) in view of Hillman (2009/0311199
	Sharpin discloses a method of tracking the spread of microorganisms using a mechanism where the container 20000 can be plastic  with a barrier assembly 
Hillman discloses a composition for whiting teeth using a composition containing non-pathogenic hydrogen peroxide producing bacteria and a LDH deficient bacteria (abstract and  para. 0012).  Therefore, as it was known to make a moisture resistant barrier containing various ingredients, it would have been obvious to substitute the composition of Hillman in the container of Sharpin and Mollstam et al. , so that it could be dispensed into the lumen of the bottle, since Sharpin discloses that the apparatus can be used for any material which may be dissolved or suspended in any fluid and Mollstam et al. discloses that bacteria can be in the packet.  
Claim 9 requires that the packet enclosing the beverage additive is can be penitrated.  The reference discloses a barrier which is impermeable and water proof (0343 Sharpin).  Also,  Mollstam et al. discloses a package that can be penetrated with the straw (para. 21  and claim 1),  and that it ruptures the barrier as in claim 10.  
	Claim 10 also requires a puncturing tool to rupture the moisture barrier.  Sharpin discloses that the first barrier 2008 can be pierced (0343) as is the second barrier (0344) which may be teeth (0345).

	Claim 12 further requires that the barrier can be submerged and is moisture resistant.  However, where this barrier or packet is found is seen to have been within the skill of the ordinary worker since containers containing liquid have been disclosed and a liquid could be placed right up to the barrier if required. The packets can be moisture proof as above.  
Claim 13 further requires that the submergible body has a wall, encloses a bacterial formulation and a hole that traverses the wall.  This is shown in the structure as above (Sharpin).  Mollstam et al. discloses a separate packet to be placed in  a first compartment 16.  The reference discloses that the packets are sealed after being severed from the tube, i. e. before placing in the container.  As they are sealed packets nothing is seen that they could have been submergible at a different position (para. 6).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday,  from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/HELEN F HEGGESTAD/           Primary Examiner, Art Unit 1793                                                                                                                                                                                             	HFH 2-4-2021